EXHIBIT 10.3.2
*Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment
which has been filed separately with the SEC.
THIRD AMENDMENT TO MANUFACTURING AND SUPPLY AGREEMENT
FOR N-ACETYLCYSTEINE
     THIS THIRD AMENDMENT (the “Third Amendment”) to that certain Manufacturing
and Supply Agreement for N-Acetylcysteine, dated as of January 15, 2002 (the
“Original Agreement”), as modified by that certain Novation Agreement, dated as
of January 27, 2006 (the “Novation Agreement”), as amended by that certain First
Amendment to Manufacturing and Supply Agreement for N-Acetylcyesteine dated as
of November 16, 2006 (the “First Amendment”) and as amended by that certain
Second Amendment to Manufacturing and Supply Agreement for N-Acetylcyesteine
dated as of March 25, 2008 (the “Second Amendment”) is entered into by and
between CUMBERLAND PHARMACEUTICALS INC., a corporation organized and existing
under the laws of Tennessee, United States (“CUMBERLAND”), and BIONICHE
TEORANTA, a corporation organized and existing under the laws of Ireland
(“BIONICHE”), and is effective as of April 25, 2011 (The Original Agreement, the
Novation Agreement, the First Amendment, the Second Amendment and the Third
Amendment are collectively referred to herein as the “Agreement”). Capitalized
terms used but not defined in this Third Amendment shall have the meanings that
are set forth in the Agreement.
WITNESSETH:
               WHEREAS, BIONICHE is the assignee under the Agreement of BIONICHE
PHARMA GROUP LIMITED, an Affiliate thereof.
               NOW, THEREFORE, in consideration of the mutual covenants,
agreements, representation and warranties contained herein, and for other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto hereby agree as follows:

  1.  
Section 2.1, is amended to remove the words “all of” from second line of the
first sentence.
    2.  
Paragraph 3.1 is amended and restated in its entirety as follows:
       
This Agreement shall commence on the date first above written and will continue
until April 15, 2014, unless sooner terminated pursuant to Paragraph 3.2 hereof
or extended pursuant to this Paragraph 3.1. The Agreement may be extended for
two (2) year upon the mutual written consent of both parties; otherwise, the
Agreement shall expire on such date in accordance with its terms.
    3.  
Paragraph 3.2 is amended by inserting the following Subparagraph 3.2(e) after
Subparagraph 3.2(d):

1



--------------------------------------------------------------------------------



 



     
In the event that the parties mutually agree to extend the Agreement after
April 15, 2014, either party may terminate the Agreement upon twelve (12) months
prior written notice to the other Party.
    4.  
Paragraph 5.6(b) is deleted in its entirety. Subparagraphs 5.6(c) and (d) are
re-lettered as 5.6(b) and (c), respectively; and Subparagraph 5.6(d)
(re-lettered 5.6(c)) is amended and restated in its entirety as follows:
       
(c) Notwithstanding the foregoing, CUMBERLAND may establish supply arrangements
with third parties.
    5.  
Paragraph 5.7 is deleted in its entirety and restated in its entirety as
follows:
       
“Minimum Purchase Quantities: CUMBERLAND shall be required to purchase [***]
batches annually of the Dug Product being sold in the Territory from BIONICHE.
In the event CUMBERLAND is required to procure Drug Product from other sources
in accordance with Paragraph 2.7, the minimum annual purchase obligation set
forth in this Paragraph 5.7 shall be decreased by the quantity that BIONICHE
failed to deliver hereunder.
    6.  
In the Section entitled “Pricing” in SCHEDULE I, the first paragraph is hereby
amended and restated as follows:
       
Pursuant to Paragraph 2.10(a) of the Original Agreement, the price to be paid by
CUMBERLAND to BIONICHE for the Drug Products ordered from BIONICHE is as
follows:

         
N-acetylcysteine 30 ml
  US   $[***] per vial for the first [***] batches of product received annually
 
       
N-acetylcysteine 30 ml
  US   $[***] for subsequent batches of product received annually

  7.  
In the Section entitled “Pricing” in SCHEDULE I, the second paragraph is hereby
amended and restated as follows:
       
Beginning on January 1, 2012, BIONICHE shall have the annual right to increase
price set forth above, provided, however, that such annual price increase shall
not exceed the annual percentage increase for the most recent twelve (12) month
period for which information is available in the Product Price Index,
Pharmaceutical Preparations, Ethical (Prescription), commodity code PCU325412,
issued by the Bureau of Labor Statistics, U.S. Department of Labor.
    8.  
In the Section entitled “Pricing” in SCHEDULE I, the following language will be
added to the fourth paragraph as follows:
       
CUMBERLAND will have no obligation to pay any royalties that would accrue after
January 23, 2011 to BIONICHE on any purchases of product manufactured by
BIONICHE or by a third party contractor. Provided,

2



--------------------------------------------------------------------------------



 



     
however, CUMBERLAND shall pay all royalties that would accrue on or before
January 23, 2011 to BIONICHE on any purchases of product manufactured by
BIONICHE or by a third party contractor.
    9.  
In the Section entitled “Territory” in SCHEDULE III, the language shall be
amended and restated as “Worldwide”.
    10.  
Miscellaneous.
       
     (a) Authorization. Each party to this Third Amendment hereby represents and
warrants that the execution, delivery and performance of this Third Amendment is
within the powers of such party and has been duly authorized by the party, is in
accordance with all applicable laws and regulations, and this Third Amendment
constitutes the valid and enforceable obligation of each party in accordance
with its terms.
       
     (b) Effect of Third Amendment. Each party acknowledges that this Third
Amendment constitutes a written instrument as contemplated by Paragraph 11.2 of
the Agreement. Except as specifically amended above, the Agreement shall remain
in full force and effect, and is hereby ratified and confirmed.
       
     (c) Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which may be executed by only one of the parties hereto,
and each of which shall be enforceable against the party actually executing such
counterpart, and all of which shall together constitute one instrument.
       
     (d) Titles and Subtitles. The titles and subtitles used in this Third
Amendment are used for convenience only and are not to be considered in
construing or interpreting this Third Amendment.
       
     (e) Governing Law and Dispute Resolution. This Third Amendment shall be
construed in accordance with the laws of the State of New York without regard to
applicable conflicts of laws provisions and any dispute, controversy, or claim
arising out of or relating to this Third Amendment shall be governed by the
provisions of Paragraph 11.7 of the Agreement.
       
     (f) Severability. Should any part of this Third Amendment be invalid or
unenforceable, such invalidity or unenforceability shall not affect the validity
and enforceability of the remaining portion.

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Third Amendment to
be executed effective as of the date first above written.

         
 
  CUMBERLAND:
 
       
 
  CUMBERLAND PHARMACEUTICALS INC.
 
       
 
       
 
  By:   /s/ A.J. Kazimi
 
       
 
       
 
  Name:   A. J. Kazimi

 
       
 
  Title:   Chief Executive Officer
 
       
 
       
 
       
 
  BIONICHE:
 
       
 
  BIONICHE TEORANTA
 
       
 
       
 
  By:   /s/ Damien Kelly
 
       
 
       
 
  Name:   Damien Kelly
 
       
 
  Title:   Chief Financial Officer

4